DISTRICT COURT OF APPEAL OF FLORIDA
                       SECOND DISTRICT




                     ANTHONY SCOTT BROWN,

                              Appellant,

                                   v.

                         STATE OF FLORIDA,

                               Appellee.


                            No. 2D20-1062



                         September 24, 2021

Appeal pursuant to Fla. R. App. P. 9.141(b)(2) from the Circuit
Court for Pinellas County; Nancy Moate Ley, Judge.




PER CURIAM.

     Affirmed.


SLEET, ATKINSON, and STARGEL, JJ., Concur.


Opinion subject to revision prior to official publication.